Citation Nr: 0901468	
Decision Date: 01/14/09    Archive Date: 01/22/09

DOCKET NO.  05-36 224	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to increased evaluations for peripheral 
neuropathy of the right lower extremity, evaluated as 10 
percent disabling prior to January 9, 2008 and as 20 percent 
disabling thereafter.

2.  Entitlement to increased evaluations for peripheral 
neuropathy of the left lower extremity, evaluated as 10 
percent disabling prior to January 9, 2008 and as 20 percent 
disabling thereafter.

3.  Entitlement to an increased evaluation for peripheral 
neuropathy of the right upper extremity, currently evaluated 
as 10 percent disabling.

4.  Entitlement to an increased evaluation for peripheral 
neuropathy of the left upper extremity, currently evaluated 
as 10 percent disabling.

5.  Entitlement to an increased evaluation for infectious 
hepatitis, including hepatitis C, currently evaluated as 10 
percent disabling.

6.  Entitlement to service connection for renal 
insufficiency, to include as secondary to the veteran's 
service-connected type II diabetes mellitus and infectious 
hepatitis.

7.  Whether new and material evidence has been received to 
reopen a claim for service connection for post-traumatic 
stress disorder (PTSD).

8.  Whether new and material evidence has been received to 
reopen a claim for service connection for dyspneic disorder 
with anxiety.

9.  Whether new and material evidence has been received to 
reopen a claim for service connection for hypertensive 
vascular disease, to include as secondary to the veteran's 
service-connected type II diabetes mellitus.

10.  Entitlement to service connection for non-ischemic 
diastolic heart failure (claimed as chest pain), to include 
as secondary to the veteran's service-connected type II 
diabetes mellitus.

11.  Entitlement to increased evaluations for type II 
diabetes mellitus with bilateral cataracts, evaluated as 10 
percent disabling prior to February 20, 2008 and as 20 
percent disabling thereafter.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from May 1969 to January 
1971.  The appellant, his spouse, is his custodian pursuant 
to an incompetency finding effective since June 2001.  In 
this appeal, VA correspondences have been addressed to her.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina.

The veteran also initiated an appeal for service connection 
for erectile dysfunction as secondary to type II diabetes 
mellitus.  He specifically excluded that claim from his 
August 2005 Substantive Appeal.  In May 2008, however, he 
reapplied for service connection for this disorder.  The 
Board also notes that it does not appear that claims for 
service connection for sternocleidomastoid muscle strain 
(from July 2002) and "lungs" (May 2007) were ever 
adjudicated.  These matters are accordingly referred to the 
RO for appropriate action.

The reopened claims for service connection for PTSD, dyspneic 
disorder with anxiety, and hypertensive vascular disease, 
along with the claims for service connection for non-ischemic 
diastolic heart failure and for increased evaluations for 
type II diabetes mellitus with bilateral cataracts, are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  Prior to January 9, 2008, the veteran's peripheral 
neuropathy of both lower extremities was productive of no 
more than mild incomplete paralysis.

2.  Evidence dated since January 9, 2008 indicates that the 
veteran's peripheral neuropathy of both lower extremities has 
been productive of no more than moderate incomplete 
paralysis.

3.  The evidence reflects that the veteran's peripheral 
neuropathy of both upper extremities is productive of no more 
than mild incomplete paralysis.

4.  The veteran's infectious hepatitis, including hepatitis 
C, is not productive of daily fatigue, malaise, and anorexia 
(without weight loss or hepatomegaly), requiring dietary 
restriction or continuous medication, or incapacitating 
episodes (with symptoms such as fatigue, malaise, nausea, 
vomiting, anorexia, arthralgia, and right upper quadrant 
pain) having a total duration of at least two weeks, but less 
than four weeks, during the past 12-month period.

5.  While the etiology of the veteran's renal insufficiency 
is multifactorial, the evidence clearly shows that this 
disability has been at least aggravated by his service-
connected type II diabetes mellitus and hepatitis.

6.  Evidence received since the unappealed January 1994, 
January 2000, and October 2002 rating decisions denying 
service connection for PTSD now indicates a claimed in-
service stressor that, if corroborated in light of new 
specific information, might substantiate the veteran's claim.

7.  Evidence received since the October 2002 rating decision 
denying service connection for dyspneic disorder with anxiety 
suggests a causal link between the claimed disorder and the 
veteran's service-connected physical disorders.

8.  Evidence received since the unappealed January 1993 and 
May 2004 rating decisions denying service connection for 
hypertensive vascular disease indicates a causal relationship 
between this disability and service.


CONCLUSIONS OF LAW

1.  The criteria for increased evaluations for peripheral 
neuropathy of the right lower extremity, evaluated as 10 
percent disabling prior to January 9, 2008 and as 20 percent 
disabling thereafter, have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.159, 4.1, 4.7, 4.124a, Diagnostic Code 8521 
(2008).

2.  The criteria for increased evaluations for peripheral 
neuropathy of the left lower extremity, evaluated as 10 
percent disabling prior to January 9, 2008 and as 20 percent 
disabling thereafter, have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.159, 4.1, 4.7, 4.124a, Diagnostic Code 8521 
(2008).

3.  The criteria for an evaluation in excess of 10 percent 
for peripheral neuropathy of the right upper extremity have 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.124a, 
Diagnostic Code 8516 (2008).

4.  The criteria for an evaluation in excess of 10 percent 
for peripheral neuropathy of the left upper extremity have 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.124a, 
Diagnostic Code 8516 (2008).

5.  The criteria for an evaluation in excess of 10 percent 
for infectious hepatitis, including hepatitis C, have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.31, 4.118, 
Diagnostic Codes 7345 and 7354 (2008).

6.  The criteria for service connection for renal 
insufficiency as secondary to the veteran's service-connected 
type II diabetes mellitus and infectious hepatitis have been 
met.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 3.303, 3.307, 
3.309, 3.310 (2008).
 
7.  New and material evidence has been received to reopen a 
claim for service connection for PTSD.  38 U.S.C.A. §§ 5103, 
5108, 5103A, 5107, 7104, 7105 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.156, 3.159 (2008).

8.  New and material evidence has been received to reopen a 
claim for service connection for dyspneic disorder with 
anxiety.  38 U.S.C.A. §§ 5103, 5108, 5103A, 5107, 7104, 7105 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.156, 3.159 (2008).

9.  New and material evidence has been received to reopen a 
claim for service connection for hypertensive vascular 
disease, to include as secondary to the veteran's service-
connected type II diabetes mellitus.  38 U.S.C.A. §§ 5103, 
5108, 5103A, 5107, 7104, 7105 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.156, 3.159 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Claims for increased evaluations

A.  Applicable laws and regulations

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2.  In cases in 
which a claim for a higher initial evaluation stems from an 
initial grant of service connection for the disability at 
issue, multiple ("staged") ratings may be assigned for 
different periods of time during the pendency of the appeal.  
See generally Fenderson v. West, 12 Vet. App. 119 (1999).  
Staged ratings are also appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibits symptoms that 
would warrant different ratings.  The relevant focus for 
adjudicating an increased rating claim is on the evidence 
concerning the state of the disability from the time period 
one year before the claim was filed until VA makes a final 
decision on the claim.  See generally Hart v. Mansfield, 21 
Vet. App. 505 (2007).

In every instance where the rating schedule does not provide 
a zero percent evaluation for a diagnostic code, a zero 
percent evaluation shall be assigned when the requirements 
for a compensable evaluation are not met.  38 C.F.R. § 4.31.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.

B.  Peripheral neuropathy of the lower extremities

The RO has evaluated the veteran's peripheral neuropathy of 
the lower extremities separately under 38 C.F.R. § 4.124a, 
Diagnostic Code 8521, which concerns paralysis of the 
external popliteal nerve (common peroneal).  For incomplete 
paralysis, different evaluations are assigned in mild (10 
percent), moderate (20 percent), and severe (30 percent) 
cases.  A 40 percent evaluation is warranted for complete 
paralysis, with foot drop and slight droop of first phalanges 
of all toes, the inability to dorsiflex the foot, extension 
(dorsal flexion) of proximal phalanges of toes lost; 
abduction of foot lost, adduction weakened; and anesthesia 
covering the entire dorsum of the foot and toes.

The report of a November 2005 VA hepatic diseases examination 
indicates strength of 5/5, reflexes of 2+, a normal gait 
without ataxia, and slightly decreased sensation to light 
touch in the plantar surfaces of the feet.  The diagnosis was 
mild diabetic neuropathy.

The veteran also underwent a VA neurological examination in 
November 2005, during which he complained of pain and 
discomfort in his feet.  The examiner noted the veteran's 
uncertain balance.  Primary sensations to light touch and 
vibratory sense were slightly diminished in the lower 
extremities in a high stocking pattern.  The examiner noted 
that, in the lower extremities, there was electrodiagnostic 
evidence of impaired sensory and motor function in the 
distribution of the sciatic nerve.  These were noted to be 
primarily sensory abnormalities, with very little clinical 
evidence of a peripheral neuropathy.                                 

During his January 9, 2008 VA diabetes mellitus examination, 
the veteran reported numbness and pain of the hands and feet 
and tingling sensations.  The examination revealed intact 
distal motor function of the upper and lower extremities 
bilaterally, with decreased sensation to vibration, pinprick, 
light touch, and monofilament of the feet bilaterally.  Deep 
tendon reflexes of all extremities were 2+.  The diagnosis 
was moderate to severe peripheral neuropathy of the lower 
extremities bilaterally.
The RO cited these findings in the January 2008 rating 
decision, in which 20 percent evaluations were assigned for 
both extremities as of January 9, 2008.

In reviewing the above evidence, the Board notes that there 
were minimal findings prior to January 9, 2008; these were 
described as mild in November 2005 and noted to be primarily 
sensory in nature.  These findings do not in any way suggest 
a moderately disabling condition during that time period, as 
would warrant a higher evaluation.

As of January 9, 2008, a worsening was shown upon 
examination.  The Board is aware of the characterization of 
moderate to severe peripheral neuropathy of the lower 
extremities bilaterally and has considered whether higher 
evaluations (30 percent) are warranted for severe peripheral 
neuropathy, in view of 38 C.F.R. § 4.7.  However, the January 
2008 examination also revealed intact distal motor function 
and deep tendon reflexes of 2+.  In essence, the disability, 
though shown to be worsened, remains sensory in nature.  
Under 38 C.F.R. § 4.124a, when the involvement is wholly 
sensory, the rating should be for the mild, or at most, the 
moderate degree.  Accordingly, the Board finds the disability 
to be more properly characterized as moderate than as severe 
in degree.  

Overall, the criteria for increased separate evaluations for 
peripheral neuropathy of the right and left lower 
extremities, both evaluated as 10 percent disabling prior to 
January 9, 2008 and as 20 percent disabling thereafter, have 
not been met, and the claims for such higher evaluations must 
be denied.  38 C.F.R. §§ 4.3, 4.7.

C.  Peripheral neuropathy of the upper extremities

The RO has evaluated the veteran's peripheral neuropathy of 
the upper extremities separately under 38 C.F.R. § 4.124a, 
Diagnostic Code 8516, which concerns paralysis of the ulnar 
nerve.  For mild incomplete paralysis of either extremity, a 
10 percent evaluation is assigned.  In moderate incomplete 
cases, a 30 percent evaluation is warranted for the dominant 
extremity, while a 20 percent evaluation is assigned for the 
nondominant extremity.  In severe incomplete cases, a 40 
percent evaluation is warranted for the dominant extremity, 
while a 30 percent evaluation is assigned for the nondominant 
extremity.  A 60 percent evaluation for the dominant 
extremity, and 50 percent for the nondominant extremity, is 
warranted in cases of complete paralysis, with the "griffin 
claw" deformity, due to flexor contraction of the ring and 
little fingers, atrophy very marked in dorsal interspace and 
thenar and hypothenar eminences; loss of extension of ring 
and little fingers, cannot spread the fingers (or reverse), 
cannot adduct the thumb; and flexion of the wrist weakened.
 
A June 2004 VA treatment record indicates that the veteran 
had mild sensory polyneuropathy and bilateral carpal tunnel 
syndrome, moderate in degree.  The right was worse than the 
left.  He had bilateral ulnar neuropathy at the elbows, both 
moderate, but the right was also worse than the left.

The report of a November 2005 VA hepatic diseases examination 
indicates strength of 5/5 and reflexes of 2+.  The report 
indicates that the veteran is right-handed.  The diagnosis 
was mild diabetic neuropathy.

Also, the report of a November 2005 VA neurological 
examination indicates that there was electrodiagnostic 
evidence of a peripheral neuropathy involving both median and 
ulnar nerves in the upper extremities, as manifested by a 
cubital tunnel syndrome and carpal tunnel syndrome.  However, 
the examination demonstrated abnormalities only in the lower 
extremities, with very little clinical evidence of a 
peripheral neuropathy.  


During his January 2008 VA diabetes mellitus examination, the 
veteran reported numbness and pain of the hands and tingling 
sensations.  The examination revealed intact distal motor 
function of the upper and lower extremities bilaterally.  
There was decreased sensation to pinprick and vibration of 
the hands bilaterally.  Deep tendon reflexes of all 
extremities were 2+.  The diagnosis was mild peripheral 
neuropathy of the upper extremities bilaterally.  

A VA treatment record from June 2008 indicates that the 
veteran had mild weakness (grip strength of 3/4) and numbness 
and decreased sensation on the fingertips.

In reviewing the above evidence, the Board is aware of the 
characterization of bilateral moderate upper extremity 
neuropathy from June 2004.  The veteran's VA examinations, 
however, have in no way indicated such a degree of 
disability.  While there is electrodiagnostic evidence of a 
peripheral neuropathy involving both median and ulnar nerves 
in the upper extremities, the January 2008 examination 
revealed only decreased sensation, with intact distal motor 
function and deep tendon reflexes of 2+.  Moreover, the 
examiner characterized the bilateral peripheral neuropathy as 
mild.  Similarly, while decreased grip strength was noted in 
June 2008, this was characterized as mild weakness.  This is 
consistent with the assigned 10 percent evaluations.  

The Board would further point out that, under Diagnostic Code 
8515, which concerns the median nerve, a 10 percent 
evaluation is assigned for mild incomplete paralysis of the 
median nerve, regardless of which extremity is involved.  A 
higher rating (30 percent dominant, 20 percent non-dominant) 
is assigned only in moderate cases.  This section accordingly 
would not support higher evaluations as well.

Overall, the criteria for increased separate evaluations in 
excess of 10 percent for peripheral neuropathy of the right 
and left upper extremities have not been met, and the claims 
for such higher evaluations must be denied.  38 C.F.R. 
§§ 4.3, 4.7.


D.  Infectious hepatitis, including hepatitis C

The RO has evaluated the veteran's infectious hepatitis under 
38 C.F.R. § 4.114, Diagnostic Codes 7345 and 7354.

Diagnostic Code 7345 concerns chronic liver disease without 
cirrhosis (including hepatitis B, chronic active hepatitis, 
autoimmune hepatitis, hemochromatosis, drug-induced 
hepatitis, etc., but excluding bile duct disorders and 
hepatitis C).  Diagnostic Code 7354 addresses hepatitis C (or 
non-A, non-B hepatitis) with serologic evidence of hepatitis 
C infection and the signs and symptoms due to hepatitis C 
infection contained in the rating criteria.  

Under both diagnostic codes, a 10 percent evaluation is 
warranted for intermittent fatigue, malaise, and anorexia, or 
incapacitating episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain) having a total duration of at least one 
week, but less than two weeks, during the past 12-month 
period.  A 20 percent evaluation contemplates daily fatigue, 
malaise, and anorexia (without weight loss or hepatomegaly), 
requiring dietary restriction or continuous medication, or 
incapacitating episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain) having a total duration of at least two 
weeks, but less than four weeks, during the past 12-month 
period.  A 40 percent evaluation is assigned in cases of 
daily fatigue, malaise, and anorexia, with minor weight loss 
and hepatomegaly, or incapacitating episodes (with symptoms 
such as fatigue, malaise, nausea, vomiting, anorexia, 
arthralgia, and right upper quadrant pain) having a total 
duration of at least four weeks, but less than six weeks, 
during the past 12-month period.  A 60 percent evaluation is 
warranted for daily fatigue, malaise, and anorexia, with 
substantial weight loss (or other indication of 
malnutrition), and hepatomegaly, or incapacitating episodes 
(with symptoms such as fatigue, malaise, nausea, vomiting, 
anorexia, arthralgia, and right upper quadrant pain) having a 
total duration of at least six weeks during the past 12-month 
period, but not occurring constantly.  A 100 percent 
evaluation is assigned in cases of near-constant debilitating 
symptoms (such as fatigue, malaise, nausea, vomiting, 
anorexia, arthralgia, and right upper quadrant pain).

Under both diagnostic codes, sequelae, such as cirrhosis or 
malignancy of the liver, are to be evaluated under an 
appropriate diagnostic code but not using the same signs and 
symptoms.  Additionally, an "incapacitating episode" means a 
period of acute signs and symptoms severe enough to require 
bed rest and treatment by a physician.

During his August 2004 VA digestive conditions examination, 
the veteran reported some weight loss, decreased appetite, 
occasional abdominal cramps, occasional clay-colored stools, 
and occasional black stools with blood.  Upon examination, 
the abdomen was protuberant but soft, and minimal tenderness 
to palpation was noted in the right upper quadrant.  The 
examiner rendered a diagnosis of hepatitis C, with no 
evidence of a current problem.  The veteran's liver 
transaminase was noted to not be currently elevated, although 
that was not required for a diagnosis.  The examiner further 
noted that "[t]his may be past his point of inflammation."  
While there was indication of titers or testing for the 
hepatitis, the veteran did carry the diagnosis on his 
previous primary care physician visits.

The report of the veteran's November 2005 VA hepatic diseases 
examination report indicates that he was not receiving 
treatment for hepatitis C and that he had no recurrent 
episodes of jaundice, right upper quadrant pain, or other 
symptoms suggestive of chronic liver disease.  A diagnosis of 
hepatitis C was rendered.  

The veteran's most recent VA infectious, immune, and 
nutritional disabilities examination was conducted in March 
2008.  During that examination, he reported fatigue, nausea, 
and malaise but denied vomiting, anorexia, or incapacitating 
episodes.  Upon examination, there was no tenderness over the 
right upper quadrant, and the liver was not palpable.  The 
examination was negative for ascites, portal hypertension, 
jaundice, palmar erythema, spider angiomata, or malnutrition.  
The examiner commented that it was impossible to say whether 
the veteran had infectious hepatitis versus hepatitis C but 
found it more likely than not that hepatitis C was related to 
military service because of the veteran's history of blood 
exposures related to duty in Vietnam.  In an April 2008 
rating decision, the RO accordingly expanded the grant of 
service connection for infectious hepatitis to include 
hepatitis C with a 10 percent evaluation now assigned as of 
the date of claim in July 2004.

The Board is aware of the veteran's subjective complaints of 
such symptoms as fatigue, nausea, and malaise.  The 
applicable criteria, however, call for a showing of daily 
fatigue, malaise, and anorexia (without weight loss or 
hepatomegaly), requiring dietary restriction or continuous 
medication, or incapacitating episodes (with symptoms such as 
fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and 
right upper quadrant pain) having a total duration of at 
least two weeks, but less than four weeks, during the past 
12-month period.  These symptoms have not been shown in this 
case.  The Board further notes that to the extent that the 
veteran is on a special diet, this has been attributed to his 
type II diabetes mellitus.

The criteria for an evaluation in excess of 10 percent for 
infectious hepatitis, including hepatitis C, have not been 
met, and the claim for that benefit must be denied.  
38 C.F.R. §§ 4.3, 4.7.

E.  Extra-schedular consideration

Finally, the veteran has submitted no evidence showing that 
these disorders have markedly interfered with his employment 
status beyond that interference contemplated by the assigned 
evaluations, and there is also no indication that these 
disorders have necessitated frequent, or indeed any, periods 
of hospitalization during the pendency of this appeal.  As 
such, the Board is not required to remand this matter to the 
RO for the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1), which concern the assignment of extra-
schedular evaluations in "exceptional" cases.  See Bagwell 
v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 
Vet. App. 88, 94-95 (1996); Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).

II.  Service connection for renal insufficiency

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection 
requires competent evidence showing: (1) the existence of a 
present disability; (2) in-service incurrence or aggravation 
of a disease or injury; and (3) a causal relationship between 
the present disability and the disease or injury incurred or 
aggravated during service.  Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. 
App. 498 (1995). For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Also, certain chronic diseases, including cardiovascular-
renal diseases, may be presumed to have been incurred during 
service if manifested to a compensable degree within one year 
of separation from active military service.  38 U.S.C.A. 
§§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

Additionally, disability which is proximately due to, or 
results from, another disease or injury for which service 
connection has been granted shall be considered a part of the 
original condition.  38 C.F.R. § 3.310(a).  Any increase in 
severity of a nonservice-connected disease or injury that is 
proximately due to or the result of a service-connected 
disease or injury, and not due to the natural progress of the 
nonservice-connected disease, will be service connected.  
However, VA will not concede that a nonservice-connected 
disease or injury was aggravated by a service-connected 
disease or injury unless the baseline level of severity of 
the nonservice-connected disease or injury is established by 
medical evidence created before the onset of aggravation or 
by the earliest medical evidence created at any time between 
the onset of aggravation and the receipt of medical evidence 
establishing the current level of severity of the nonservice-
connected disease or injury.  38 C.F.R. § 3.310(b); see also 
Allen v. Brown, 7 Vet. App. 439, 448 (1995). 

The veteran was not treated for any renal problems during 
service.  Subsequent to service, renal insufficiency, 
described as "probably secondary" to the veteran's severe 
longstanding hypertension, was noted in a December 1991 VA 
hospital report.  Also a February 1992 VA hospital report 
contains a discharge diagnosis of chronic renal insufficiency 
secondary to hypertension.  More recently, a July 2004 VA 
treatment record contains an assessment referencing 
"nephropathy in dm."  

A November 2005 VA hepatic diseases examination report 
contains a notation that the veteran stated developing 
proteinuria and elevated creatinine consistent with early 
kidney disease since the early 1990s, now stage III.  It was 
noted to be difficult to distinguish whether or not this 
kidney disease was from diabetes or from hepatitis C.  The 
examiner felt that it was at least as likely as not that both 
had contributed to chronic kidney disease but that it was not 
possible to estimate a percentage that either contributed to 
the disease.

Subsequently, VA treatment records from February and April of 
2006 contain an assessment of proteinuric chronic kidney 
disease, "diabetic nephropathy vs hep-C related disease."  

In June 2006, the VA doctor who conducted the aforementioned 
November 2005 VA examination re-reviewed the claims file.  
This doctor noted that the veteran's chronic kidney disease 
was first found in approximately 1991 and that it was 
previously documented that the etiology of this disease was 
in part from long-standing hypertension.  The doctor further 
noted that elevated blood glucose was first shown in 1992.  
The doctor revised his prior opinion to the extent that he 
now found that hypertension was at least as likely as not the 
inciting etiology of the kidney disease.  However, the doctor 
further opined that it was at least as likely as not that 
diabetes and hepatitis C had contributed to some degree to 
chronic kidney disease since that time.  Again, the doctor 
found it impossible to assign exact percentages to what 
degree these conditions contributed without resorting to mere 
speculation, but he concluded that it was at least as likely 
as not that hepatitis C was contributing to chronic kidney 
disease.

The claims file also includes an August 2007 opinion from the 
veteran's VA nephrologist, who found that, despite multiple 
contributing factors, his diabetes was contributing to his 
chronic renal failure.

The veteran underwent a further VA diabetes mellitus 
examination in January 2008, with an examiner who reviewed 
his claims file.  This examiner determined that the veteran's 
renal failure was less likely than not caused by diabetes 
mellitus or hepatitis C.  That notwithstanding, the examiner 
found that diabetes mellitus as well as hepatitis had at 
least as likely as not aggravated the veteran's renal 
failure.  The examiner further opined that to state at what 
degree or percentage this occurred would be resorting to mere 
speculation.

In June 2008, a VA physician's assistant submitted a 
statement indicating that the veteran's diabetes mellitus had 
led to further renal failure, most recently including 
placement of an AV fistula for anticipated dialysis.  

Also, a VA treatment record from October 2008 indicates that 
the etiology of the veteran's renal impairment was 
multifactorial.  The examiner noted that given the 
longstanding history of diabetes mellitus and peripheral 
neuropathy, even in the absence of diabetic retinopathy, 
diabetic nephropathy was the main cause of the veteran's 
chronic kidney disease (CKD).  However, he also had a 
longstanding history of hepatitis C which can also cause 
membranoproliferative glomerulonephritis and hence 
proteinuric CKD.  The only way to distinguish these two 
causes was a biopsy, but at the present time the risks of 
biopsy outweighed the benefits.  Hypertension was noted to be 
one of the factors contributing to the veteran's decline in 
renal functioning, but with his level of proteinuria diabetes 
mellitus was likely the main cause.  

In reviewing the above evidence, the Board notes that such 
evidence indicates a multifactorial etiology of renal 
insufficiency, with hypertension as well as type II diabetes 
mellitus and hepatitis C playing a causal role.  The majority 
of treatment providers have suggested that hypertension was 
the cause of renal insufficiency, although the October 2008 
opinion indicates a more central causal role of type II 
diabetes mellitus.  In any event, the evidence clearly shows 
that both type II diabetes mellitus and hepatitis C at least 
aggravated the renal insufficiency.  What is less clear is 
the extent to which the various disorders played a causal 
role with renal insufficiency.  This question has been 
addressed on multiple examinations, but the examiners have 
consistently indicated that assessing the degree of causation 
or aggravation would not be possible without resort to mere 
speculation.  The Board is satisfied that the inquiries 
necessitated by 38 C.F.R. § 3.303(b) as to any "baseline" 
disability have thus been fully addressed, and any doubt in 
this instance should be resolved in the veteran's favor.  See 
Mittleider v. West, 11 Vet. App. 181, 182 (1998) (when it is 
not possible to separate the effects of a nonservice-
connected condition from those of a service-connected 
condition, reasonable doubt should be resolved in the 
claimant's favor with regard to the question of whether 
certain signs and symptoms can be attributed to the service-
connected condition).  

The Board finds that the veteran's service-connected type II 
diabetes mellitus and infectious hepatitis have at least 
clearly aggravated his claimed renal insufficiency.  Service 
connection is thus granted for this disorder under 38 C.F.R. 
§ 3.310(b).



III.  New and material evidence

A.  Applicable laws and regulations

Generally, a final rating decision or Board decision may not 
be reopened and allowed, and a claim based on the same 
factual basis may not be considered.  38 U.S.C.A. §§ 7104, 
7105.  Under 38 U.S.C.A. § 5108, however, "[i]f new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim."

Under 38 C.F.R. § 3.156(a), the revised provisions of which 
are effective in this case because the veteran's application 
was received subsequent to August 29, 2001, "new and 
material evidence" means evidence not previously submitted 
to agency decisionmakers which, by itself or in connection 
with evidence previously included in the record, "relates to 
an unestablished fact necessary to substantiate the claim." 
Such evidence must also "raise a reasonable possibility of 
substantiating the claim."

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

B.  PTSD

The veteran's initial claim for service connection for PTSD 
was denied in a January 1994 rating decision on the basis 
that, despite mentions in the record of PTSD by history, he 
had not responded to a PTSD stressor development letter.  The 
Board notes that, at that time, the claims file included a 
private disability determination evaluation report containing 
a PTSD diagnosis.  The veteran was notified of this decision 
in the same month but did not respond within the following 
year.  

The veteran's claim was later denied in a January 2000 rating 
decision, on the basis that no new and material evidence had 
been presented in support of the claim.  The veteran did not 
submit a Notice of Disagreement with this decision but 
instead sent in a new claim for service connection for PTSD 
in September 2000.  This claim was again denied in October 
2002, with notification in the same month.  The veteran did 
not respond in any manner until his current claim was 
received in July 2004.

The Board therefore finds that the January 1994, January 
2000, and October 2002 rating decisions are final under 38 
U.S.C.A. § 7105(c).   The question for the Board now is 
whether new and material evidence has been received by the RO 
in support of the veteran's claim since the issuance of the 
most recent denial in October 2002.

In this regard, the Board notes that the veteran has sent in 
an additional stressor statement, from August 2004.  In a 
prior statement from July 2002, he had described an incident 
in which he was beaten in the head and cut over the left eye; 
his service medical records do show treatment for trauma, 
albeit for the right eye.  In the August 2004 statement, he 
named his attacker and the captain to which he reported the 
incident.  Also, during his October 2008 hearing, he 
testified that he underwent an Article 15 proceeding as a 
consequence.  Given the requirements of 38 C.F.R. § 3.304(f), 
and as noted below, these statements should serve as a 
predicate for personnel and unit record development that 
could lead to the corroboration of in-service stressor and, 
ultimately, substantiation of the claim.  

For these reasons, the claim for service connection for PTSD 
is reopened.  To that extent, the appeal is granted.  For 
reasons described below, however, an adjudication of this 
claim on its merits will not be made at this time, pending 
additional development upon remand.



C.  Dyspneic disorder with anxiety

Preliminarily, the Board notes that the RO denied claims for 
service connection for an organic mental disorder in January 
1993 and for nervousness and anxiety due to Agent Orange 
exposure in January 2000.  At the same time, the RO, in the 
coded portion of the veteran's rating decisions, has listed 
these disorders under diagnostic codes separate from that 
applied to the dyspneic disorder with anxiety.  The Board 
thus views the January 1993 and January 2000 denials as 
adjudications of claims for different disorders, rather than 
as prior denials of service connection for the disability now 
claimed.  See Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008) 
(a claim for one diagnosed disease or injury cannot be 
prejudiced by a prior claim for a different diagnosed disease 
or injury; rather, the two claims must be considered 
independently); see also Ephraim v. Brown, 82 F.3d 399 (Fed. 
Cir. 1996).  

That notwithstanding, the veteran's claim for service 
connection for dyspneic disorder with anxiety was denied in 
October 2002, with notification in the same month.  The basis 
of this denial was that the disorder was not shown to have 
occurred in or to have been caused by service.  The veteran 
did not respond to this denial in any manner until his 
current claim was received in July 2004.

The Board therefore finds that the October 2002 rating 
decision is final under 38 U.S.C.A. § 7105(c).   The question 
for the Board now is whether new and material evidence has 
been received by the RO in support of the veteran's claim 
since the issuance of that decision.

In this regard, the claims file now includes a February 2007 
private psychiatric evaluation report that contains a 
diagnosis of "[m]ood disorder, not otherwise specified or 
mood disorder secondary to his medical condition."  Earlier 
in the report, the examiner noted that the medical history 
included end-stage renal disease and diabetes.  This report 
accordingly calls into question whether the veteran's claimed 
disorder resulted from his service-connected physical 
disorders and, as such, raises a reasonable possibility of 
substantiating the claim. 

For these reasons, the claim for service connection for 
dyspneic disorder with anxiety is reopened.  To that extent, 
the appeal is granted.  As with the PTSD claim, however, an 
adjudication of this claim on its merits will not be made at 
this time, pending additional development upon remand.

D.  Hypertensive vascular disease

In this case, the RO initially denied service connection for 
hypertension in a January 1993 rating decision on the basis 
that this condition, while currently diagnosed, was not shown 
to have been present in service or to a compensable degree 
within one year thereafter.  The veteran was notified of this 
denial in February 1993 but did not submit a Notice of 
Disagreement within the following year.  

In a May 2004 rating decision, the RO again denied service 
connection for hypertensive vascular disease, in this 
instance noting that this disease was not shown to be a 
secondary complication of diabetes and was not incurred in or 
aggravated by military service.  The veteran perfected an 
appeal of this denial but then withdrew his appeal in a 
December 2004 statement.  

Since the May 2004 denial, however, the veteran has submitted 
a relevant VA medical statement, dated in October 2008.  The 
doctor who provided this statement indicated that he had 
reviewed the veteran's "medical records" and cited to two 
in-service blood pressure readings, one of which (146/90 in 
November 1970) was described as hypertensive and the other of 
which (132/80 in January 1970) was noted to be 
prehypertensive.  (As an aside, the Board has reviewed the 
veteran's service medical records and notes that the date of 
the 132/80 blood pressure reading is actually January 1971, 
from a separation examination report.)  Also, the veteran's 
hypertension was noted to have resulted in renal artery 
stenosis, chronic renal failure, and congestive heart 
failure.  The doctor opined that it was more likely than not 
that the veteran's current condition was directly related to 
the high blood pressure readings noted in service.  The 
doctor further noted that it appeared that the veteran's 
untreated hypertension early on in life had resulted in 
multiple chronic medical conditions.

Given that this newly received medical opinion indicates an 
in-service link to current hypertensive vascular disease, it 
raises a reasonable possibility of substantiating the 
veteran's claim for service connection for that disorder.  
Accordingly, the claim for service connection for 
hypertensive vascular disease, to include as secondary to 
type II diabetes mellitus, is reopened.  To that extent, the 
appeal is granted.  Again, however, an adjudication of this 
claim on its merits will not be made at this time, pending 
additional development upon remand.

IV.  Duties to notify and assist

Given the Board's favorable action on the claim for service 
connection for renal insufficiency and the reopening and 
remanding of the claims for service connection for PTSD, 
dyspneic disorder with anxiety, and hypertensive vascular 
disease, this analysis will solely focus on the increased 
rating claims adjudicated above.  

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant and his or her 
representative, if any, of any information, and any medical 
evidence or lay evidence that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
accordance with 38 C.F.R. § 3.159(b)(1), proper notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  Notice should be provided to a claimant 
before the initial unfavorable decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Any error in 
notification should be presumed prejudicial, and VA has the 
burden of rebutting this presumption.  Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007).

38 C.F.R. § 3.159 has been revised in part recently.  These 
revisions are effective as of May 30, 2008.  73 Fed. Reg. 
23,353-23,356 (April 30, 2008).  The final rule, among other 
changes, removes the third sentence of 38 C.F.R. § 
3.159(b)(1), which had stated that VA will request the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  

In the present case, the veteran was notified of the 
information and evidence needed to substantiate and complete 
his claims in a December 2004 letter.  In March 2006, the 
veteran was notified that a disability rating and an 
effective date for the award of benefits are assigned in 
cases where service connection is warranted.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

With regard to the increased evaluation claims included in 
this decision, the Board is aware that, in Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008), the United States Court of 
Appeals for Veterans Claims (Court) found that, at a minimum, 
adequate VCAA notice requires that: (1) VA notify the 
claimant that, to substantiate such a claim, the claimant 
must provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.  

In this case, the Board finds that the December 2004 notice 
letter was in substantial compliance with the first and 
fourth requirements of Vazquez-Flores to the extent that the 
veteran was notified that he needed to submit evidence of 
worsening that could include specific medical and laboratory 
evidence, as well as lay evidence from other individuals who 
could describe from their knowledge and personal observations 
in what manner his disabilities had worsened.  The Board, 
however, is aware that the December 2004 letter did not 
provide the type of notification set forth in the second and 
third requirements of Vazquez-Flores.  As such, the veteran 
has received inadequate notice, and the Board must proceed 
with an analysis of whether this error prejudiced him.  See 
Sanders v. Nicholson, 487 F.3d at 889.

In this regard, the Board notes that in Vazquez-Flores the 
Court indicated that consideration was warranted for whether 
there existed subsequent VA action that served to render any 
pre-adjudicatory notice error non-prejudicial.  In the 
present case, in fact, the veteran was provided with the 
applicable rating criteria in an August 2004 Statement of the 
Case and in a May 2008 corrective letter issued in light of 
the Vazquez-Flores decision.  This case has since been 
readjudicated in Supplemental Statements of the Case issued 
in July and October of 2008.  Moreover, the veteran was 
provided an opportunity to respond within a reasonable time 
period following readjudication.

For all of these reasons, the Board finds that any notice 
errors with regard to the second and third requirements of 
Vazquez-Flores are not prejudicial, inasmuch as they did not 
affect the "essential fairness of the adjudication."  
Sanders v. Nicholson, 487 F.3d at 889.

In addition, VA has fulfilled its duty to assist in obtaining 
identified and available evidence needed to substantiate a 
claim.  The veteran's relevant VA and private medical records 
have been obtained.  Additionally, he was afforded multiple 
VA examinations in conjunction with his claims.

Overall, there is no evidence of any VA error in notifying or 
assisting the veteran that reasonably affects the fairness of 
this adjudication.


ORDER

Entitlement to increased evaluations for peripheral 
neuropathy of the right lower extremity, evaluated as 10 
percent disabling prior to January 9, 2008 and as 20 percent 
disabling thereafter, is denied.

Entitlement to increased evaluations for peripheral 
neuropathy of the left lower extremity, evaluated as 10 
percent disabling prior to January 9, 2008 and as 20 percent 
disabling thereafter, is denied.

Entitlement to an increased evaluation for peripheral 
neuropathy of the right upper extremity, currently evaluated 
as 10 percent disabling, is denied.

Entitlement to an increased evaluation for peripheral 
neuropathy of the left upper extremity, currently evaluated 
as 10 percent disabling, is denied.

Entitlement to an increased evaluation for infectious 
hepatitis, including hepatitis C, currently evaluated as 10 
percent disabling, is denied.

Entitlement to service connection for renal insufficiency as 
secondary to the veteran's service-connected type II diabetes 
mellitus and infectious hepatitis is granted.


New and material evidence has been received to reopen a claim 
for service connection for PTSD; to that extent only, the 
appeal is granted.

New and material evidence has been received to reopen a claim 
for service connection for dyspneic disorder with anxiety; to 
that extent only, the appeal is granted.

New and material evidence has been received to reopen a claim 
for service connection for hypertensive vascular disease, to 
include as secondary to the veteran's service-connected type 
II diabetes mellitus; to that extent only, the appeal is 
granted.


REMAND

As to the reopened claim for service connection for PTSD, the 
Board notes that the RO has not, to date, obtained requested 
unit records from the United States Joint Services Records 
Research Center (JSRRC) (previously the U.S. Armed Services 
Center for Research of Unit Records).  This action is needed, 
particularly given that the veteran described reporting this 
incident to a superior.  Also, while the claims file contains 
the veteran's DA Form 20 and the report of an Article 15 
proceeding regarding a March 1970 profanity incident, it is 
not clear whether there exist further service personnel 
records that might support his claim.  His PTSD should also 
be addressed upon a VA psychiatric examination if his claimed 
stressor can be corroborated.

A VA psychiatric examination is also "necessary" under 
38 U.S.C.A. § 5103A(d) (West 2002) to more fully ascertain 
the nature and etiology of the veteran's claimed psychiatric 
disorder (i.e., other than PTSD), given the favorable 
evidence cited above.

With regard to the hypertensive vascular disease claim, the 
Board notes that a June 2006 VA medical opinion by the 
physician who had examined the veteran in November 2005 
contains commentary that there were no documents from the 
Vietnam Era substantiating a diagnosis of hypertension and 
that hypertension was not currently aggravated by the 
service-connected diabetes.  It is not clear, however, that 
this examiner considered the elevated blood pressure readings 
cited in the October 2008 VA opinion, which suggests a 
contrary conclusion.  It is similarly not clear whether the 
doctor who provided the October 2008 opinion had the 
opportunity to review the entire claims file, as opposed to 
portions of the medical records.  A further examination is 
thus warranted to more clearly ascertain the etiology of the 
veteran's hypertensive vascular disease.

This examination should also address the claim for service 
connection for non-ischemic diastolic heart failure, 
particularly as the resolution of the hypertensive vascular 
disease claim could also affect that claim.  As noted above, 
the October 2008 VA statement indicates a link between these 
two disorders.  Moreover, in the report of a November 2005 VA 
hepatic diseases examination, the examiner opined that since 
the heart disease constituted nonischemic diastolic heart 
failure, it was most likely related to the veteran's 
longstanding hypertension.  See Harris v. Derwinski, 1 Vet. 
App. 180, 183 (1991) (two issues are "inextricably 
intertwined" when they are so closely tied together that a 
final Board decision on one issue cannot be rendered until 
the other issue has been considered).  

Finally, the Board notes that the veteran's service-connected 
type II diabetes mellitus encompasses bilateral cataracts.  
In September 2008, the RO determined that a separate 
compensable evaluation was not warranted for this disorder in 
view of a May 2008 VA eye examination revealing corrected 
acuity of 20/70+ in the right eye and 20/60- in the left eye.  
See 38 C.F.R. § 4.119, Diagnostic Code 7913 (noncompensable 
complications are considered part of the diabetic process ).  
At that time, the examiner determined that the veteran, who 
was also diagnosed with astigmatism, had diabetes mellitus 
without retinopathy and trace cataracts "not consistent with 
any visual loss."  The examiner further indicated that the 
veteran was "extremely poor" at following directions, could 
not maintain fixation during the examination, and gave a very 
poor refraction.  Overall, the examiner found no opthalmic 
reason for visual loss.  

While this examiner essentially disassociated any visual loss 
from diabetes-related cataracts, subsequent medical evidence 
of record suggests the contrary.  A VA treatment record from 
October 2008 indicates reduced visual acuity even with 
correction, with multiple testing results listed.  The 
examiner found no retinopathy but also diagnosed mild 
cataract formation causing mild decrease in best corrected 
visual acuity and difficulty with refraction.

As there is now evidence of visual loss due to cataracts, and 
as the reliability of the May 2008 VA examination findings 
have been called into question because of the veteran's 
responses upon examination, the Board finds that a further 
examination is needed to ascertain whether there is 
sufficient visual disability to warrant the assignment of a 
separate evaluation for diabetes-related bilateral cataracts.  

Accordingly, the case is REMANDED for the following action:

1.  Efforts should be made to obtain the 
veteran's complete service personnel 
file, as well as his unit records through 
the JSRRC.  The JSRRC should also be 
furnished a list of the veteran's 
stressors.  All records obtained pursuant 
to this request must be included in the 
veteran's claims file.  If the search for 
such records has negative results, 
documentation to that effect should be 
included in the claims file.

2.  The veteran should then be afforded a 
VA heart examination, with an appropriate 
examiner, to determine the nature and 
etiology of the claimed hypertensive 
vascular disease and non-ischemic 
diastolic heart failure.  The veteran's 
claims file must be made available to the 
examiner prior to the examination, and 
the examiner must review the entire 
claims file in conjunction with the 
examination.  

All tests and studies deemed necessary by 
the examiner should be performed.  Based 
on a review of the claims file and the 
clinical findings of the examination, the 
examiner is requested to provide a 
diagnosis corresponding to the claimed 
disorders.  For both disorders, the 
examiner is also requested to offer an 
opinion as to whether it is at least as 
likely as not (e.g., a 50 percent or 
greater probability) that each diagnosed 
disorder is (a) etiologically related to 
the veteran's period of active service, 
or (b) caused or permanently worsened by 
the service-connected type II diabetes 
mellitus.  

If this question is answered in the 
affirmative for hypertensive vascular 
disease, the examiner should further 
address whether it is at least as likely 
as not that the non-ischemic diastolic 
heart failure was caused or permanently 
worsened by hypertensive vascular 
disease.

If any opinions are unfavorable to the 
veteran, the examiner must provide a 
complete rationale for the opinion(s), 
with references to all relevant treatment 
records (particularly the October 2008 VA 
opinion and the service medical records), 
as "[i]t is the factually accurate, 
fully articulated, sound reasoning for 
the conclusion, not the mere fact that 
the claims file was reviewed, that 
contributes probative value to a medical 
opinion."  See Nieves-Rodriguez v. 
Peake, No. 06-312 (U.S. Vet. App. Dec. 1, 
2008).

3.  Next, after the report of the VA 
heart examination is added the claims 
file, the veteran should be afforded a VA 
psychiatric examination.  The veteran's 
claims file must be made available to the 
examiner prior to the examination, and 
the examiner must review the entire 
claims file in conjunction with the 
examination.  

All tests and studies deemed necessary by 
the examiner should be performed.  Based 
on a review of the claims file and the 
clinical findings of the examination, the 
examiner is requested to provide a 
diagnosis corresponding to the claimed 
dyspneic disorder with anxiety.  For any 
diagnoses other than PTSD, the examiner 
is also requested to offer an opinion as 
to whether it is at least as likely as 
not (e.g., a 50 percent or greater 
probability) that the diagnosed disorder 
is etiologically related to the veteran's 
period of active service, or caused or 
permanently worsened by his service-
connected type II diabetes mellitus, 
infectious hepatitis, peripheral 
neuropathy of all four extremities, and 
renal insufficiency.  Consideration of 
this question should also include 
hypertensive vascular disease and/or non-
ischemic diastolic heart failure, but 
only if the results of the VA heart 
examination described in the preceding 
paragraph show one or both disorders to 
be of in-service onset or secondary to a 
service-connected disability.

If, and only if, a claimed in-service 
stressor is corroborated, the examiner 
should further provide an opinion as to 
whether the stressor was sufficient to 
cause the veteran's claimed PTSD.

If any opinions are unfavorable to the 
veteran, the examiner must provide a 
complete rationale for the opinion(s), 
with references to all relevant treatment 
records.  See Nieves-Rodriguez v. Peake, 
supra.

4.  The veteran should be afforded a VA 
eye examination, with an appropriate 
examiner, to determine the symptoms and 
severity of his diabetes-related 
bilateral cataracts.  The veteran's 
claims file should be made available to 
the examiner prior to the examination, 
and the examiner is requested to review 
the entire claims file in conjunction 
with the examination.  

All tests and studies deemed necessary by 
the examiner should be performed, and 
these should include visual acuity 
testing.  The examiner should identify 
the best corrected visual acuity findings 
in the examination report.  If loss of 
visual acuity is found, the examiner 
should indicate whether this loss can be 
attributed to diabetes-related bilateral 
cataracts.  If not, the examiner should 
provide a rationale for this finding with 
appropriate references to the October 
2008 treatment record indicating that 
cataract formation has caused a mild 
decrease in best corrected visual acuity. 

5.  The examination reports should then 
be reviewed to ascertain whether all 
requested information and opinions have 
been provided.  If there are any 
deficiencies, the examination report(s) 
should be returned to the examiner(s) for 
completion.  

6.  After completion of the above 
development, the issues of service 
connection for PTSD, dyspneic disorder 
with anxiety, and non-ischemic diastolic 
heart failure and hypertensive vascular 
disease (both claimed as secondary to 
type II diabetes mellitus); and 
entitlement to increased evaluations for 
type II diabetes mellitus should be 
readjudicated.  

Consideration of the claim for service 
connection for dyspneic disorder with 
anxiety should also include, under 
38 C.F.R. § 3.310, the question of 
whether the claimed disorder is secondary 
to the veteran's service-connected 
disorders.  If service connection is 
established for hypertensive vascular 
disease, the question of whether the 
claimed non-ischemic diastolic heart 
failure is secondary to hypertensive 
vascular disease should be addressed.  
Moreover, readjudication of the increased 
evaluation claim should include 
consideration of whether a separate 
compensable evaluation is warranted for 
diabetes-related bilateral cataracts.

If the determination of any of these 
claims remains less than fully favorable 
to the veteran, he and his representative 
should be furnished with a Supplemental 
Statement of the Case and given an 
opportunity to respond.

Then, if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  The veteran has 
the right to submit additional evidence and argument on this 
matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  



______________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


